Consolidated Financial Statements (Expressed in thousands of United States (U.S.) dollars) (Prepared in accordance with generally accepted accounting principles used in the United States of America (U.S. GAAP)) CARDIOME PHARMA CORP. As at and for the years ended December 31, 2011 and 2010 MANAGEMENT’S REPORT The accompanying consolidated financial statements of Cardiome Pharma Corp. are the responsibility of management and have been approved by the Board of Directors.The consolidated financial statements and related notes have been prepared by management in accordance with generally accepted accounting principles used in the United States of America, and where appropriate, reflect management’s best estimates and assumptions based upon information available at the time that these estimates and assumptions were made. Management is responsible for establishing and maintaining a system of internal controls over financial reporting designed to provide reasonable assurance as to the reliability of financial information and the safeguarding of assets. The Board of Directors is responsible for ensuring that management fulfills its responsibility for financial reporting and internal control.The Board of Directors exercises this responsibility principally through the Audit Committee.The Audit Committee consists of directors not involved in the daily operations of the Company.The Audit Committee is responsible for engaging the external auditor and reviewing the financial statements prior to their presentation to the Board of Directors for approval. The Audit Committee meets with management and the external auditors to satisfy itself that management’s responsibilities are properly discharged. The company’s external auditors, who are appointed by the shareholders, conducted an independent audit in accordance with Canadian generally accepted auditing standards and express their opinion thereon. /s/Doug Janzen /s/Curtis Sikorsky President and CEO
